 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 1 of 9 Page ID #:1499



 1   NICOLA T. HANNA
     United States Attorney
 2   PATRICK R. FITZGERALD
     Assistant United States Attorney
 3   Chief, National Security Division
     JOHN J. LULEJIAN (Cal. Bar No. 186783)
 4   Assistant United States Attorney
          1200 United States Courthouse
 5        312 North Spring Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-0721
          Facsimile: (213) 894-0141
 7        E-mail:    John.Lulejian@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE                   No. 2:19-MJ-01523
     EXTRADITION OF
13                                          UNITED STATES’ OPPOSITION TO
     CHRISTOHER PHILIP AHN,                 FUGITIVE’S APPLICATION FOR
14                                          REVIEW/RECONSIDERATION OF
     A Fugitive from the                    ORDER SETTING CONDITIONS OF
15   Government of Kingdom of Spain.        RELEASE/ DETENTION (18 U.S.C.
                                            § 3142) AND REQUEST FOR HEARING;
16                                          MEMORANDUM OF POINTS AND
                                            AUTHORITIES
17
                                            Date:        October 22, 2019
18                                          Time:        10:30 a.m.
                                            Location:    Courtroom of the
19                                                       Hon. Jean Rosenbluth

20

21        Plaintiff, United States of America, by and through its counsel
22   of record, the United States Attorney, hereby submits its Opposition
23   to fugitive CHRISTOPHER PHILIP AHN’s (“AHN”) Application for
24   Review/Reconsideration of Order Setting Conditions of
25   Release/Detention (18 U.S.C. § 3142) and Request for Hearing
26   (Dkt. 123).   This opposition is based on the attached Memorandum of
27   Points and Authorities, the records and files of this case, as well
28
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 2 of 9 Page ID #:1500



 1   as any arguments made by the United States at the upcoming hearing on

 2   this matter.

 3        For the reasons set forth in detail below, the United States

 4   respectfully requests the Court deny AHN’s application and not modify

 5   the conditions of release.

 6   Dated: October 15, 2019             Respectfully submitted,

 7                                       NICOLA T. HANNA
                                         United States Attorney
 8
                                         PATRICK R. FITZGERALD
 9                                       Assistant United States Attorney
                                         Chief, National Security Division
10

11                                       /s/ John J. Lulejian
                                         JOHN J. LULEJIAN
12                                       Assistant United States Attorney

13                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 3 of 9 Page ID #:1501



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           Since the United States Marshals Service first arrested

 4   CHRISTOPHER PHILIP AHN (“AHN”) for his role in the February 22, 2019,

 5   attack of the Embassy of the Democratic People’s Republic of Korea

 6   (“North Korea”) in Madrid, Spain, the United States has maintained

 7   that he should be detained pending extradition.        (Dkt. 12.)    On

 8   April 23, 2019, after a contested hearing, the Court granted the

 9   United States request for detention and ordered AHN detained pending

10   extradition.    (Dkt. 11.)   On June 18, 2019, the Court again

11   considered whether to grant AHN bail.       (Dkt. 38.)   After carefully

12   evaluating the facts, the Court determined that AHN “was a flight

13   risk despite the nearly $1 million in property being offered to

14   secure his release.”    (Id. at 1.)    The Court also noted that given

15   AHN’s concerns about his personal safety, his “incentive to flee,

16   with or without his family, [was] very high.”        (Id. at 2.)    Thus, the

17   Court denied AHN’s request for bail.      (Id. at 1.)

18           On June 28, 2019, the Court, held another hearing to consider

19   AHN’s renewed request for release pending extradition.         (Dkt. 56.)

20   At that hearing, AHN, acting on the invitation of the Court, urged

21   the Court to release him to the custody of third-party custodians.

22   (Id.)    Before taking AHN’s request under advisement, the Court met

23   with a number of individuals and discussed their obligations as

24   possible third-party custodians.      (Id.)   All of these individuals

25   expressed a willingness to serve in that role to support AHN and

26   secure his release.

27           On July 2, 2019, the Court, over the objections of the

28   United States, determined that limited circumstances existed under
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 4 of 9 Page ID #:1502



 1   which AHN could be released on bond.      (Dkt. 58.)    The Court, itself

 2   deeply concerned about the risk of flight, reiterated that standing

 3   alone, the posting of property was not sufficient to assure that AHN

 4   would not flee:

 5           The posting of property, even the $1 million originally

 6           offered, would not sufficiently mitigate the risk of flight

 7           because, as the Court pointed out at the June 18 hearing,

 8           the family members who would lose their homes should [AHN]

 9           flee would surely value his life more than a million

10           dollars.

11   (Id. at 6.)    The Court reasoned that the addition of third-party

12   custodians might address flight risk:

13           [W]ith the added security of an array of third-party

14           custodians who risk not just monetary loss but criminal

15           prosecution should he flee or otherwise violate the

16           conditions of his release, his appearance as required

17           [could] be reasonably assured.

18   (Id.)

19           On July 9, 2019, the Court held another hearing, where it set

20   bail and released AHN on bond, subject a number of conditions

21   including house arrest.    (Dkt. 73.)     In addition, the Court imposed a

22   number of responsibilities on the third-party custodians, including

23   regular visits with AHN at his residence to ensure that he did not

24   flee and that he abided by the terms of his bond.        (Id.)    On

25   July 17, 2019, the Court modified the bond to reduce the amount of

26   property that would be posted.     (Dkt. 93.)

27           On October 7, 2019, AHN filed the instant application, in which

28   he asked the Court “to lift his house arrest and instead impose a

                                           2
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 5 of 9 Page ID #:1503



 1   curfew that requires that he return to his residence by 9:00 P.M.

 2   each day.”    (Dkt. 123 at 1.)   He also asked that the Court “modify

 3   the duties of the third-party custodians (detailed during under-seal

 4   proceedings) to remove any requirement that such custodians visit

 5   Relator personally at his residence.”       (Id.)

 6           As detailed below, AHN offers no basis for the Court to

 7   reconsider its decision.    The circumstances have not changed

 8   substantially to warrant relaxing the bond conditions.           In addition,

 9   the changes AHN requests appear to be for convenience, rather than

10   for reasons related to the bond, such as his inability to comply with

11   a condition or a third-party custodians’ inability to fulfill his or

12   her responsibilities.    Further, ramifications to the United States

13   are great if AHN were to take advantage of the relaxed conditions and

14   flee.    Accordingly, the United States respectfully requests that the

15   Court deny AHN’s application.

16   II.     ARGUMENT
17           There is no reason for the Court to reconsider its prior ruling

18   and relax the conditions of bond, as urged by AHN.         Given its

19   concerns about the risk of flight, the Court struggled to fashion a

20   decision that would allow AHN to be on bond pending extradition.

21   Before arriving at its decision, the Court held multiple hearings,

22   reviewed extensive briefing by the parties, and interviewed a number

23   of individuals who were willing to serve as third-party custodians

24   and/or sureties.    Only when it was satisfied that it could mitigate

25   the risk of flight, did the Court release AHN, and in doing so, craft

26   strict bond conditions to achieve that end.         (Dkt. 73.)

27           By asserting that the agree-upon bond conditions must be

28   changed, AHN suggests that the Court’s carefully crafted decision

                                           3
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 6 of 9 Page ID #:1504



 1   requires revision.      Yet, AHN provides no new facts that demonstrate

 2   that the circumstances have changed substantially to mitigate his

 3   risk of flight since the Court first placed him on bond.1          In fact,

 4   the opposite is true.

 5           Spain continues to press for AHN’s extradition.      The United

 6   States recently filed additional information that Spain provided to

 7   support the extradition request, including photographs of AHN and his

 8   co-conspirators entering the embassy and the attackers running on the

 9   embassy grounds, as well as statements from eyewitnesses and Spanish

10   police officers corroborating the victims’ accounts of what occurred

11   during the violent attack.      (Dkt. 118.)   As the case against AHN

12   strengthens and the likelihood that he will be extradited to Spain to

13   stand trial for attacking the North Korean embassy increases, so does

14   his incentive to flee.

15           Although the United States continues to object to AHN’s release

16   on bond, it recognizes that his ability to flee is limited to some

17   degree because of the strict conditions in the bond.         This bond

18   restricts AHN to residence.      (Dkt. 73 at 3.)    He also must

19   participate in the Court’s Location Monitoring Program and cannot

20   leave his residence without approval from Pretrial Services.          (Id. at

21   3-4.)       AHN is prohibited from contacting his co-conspirators and

22   organizations whose sympathies extend to helping ADRIAN HONG CHANG

23   continue to evade justice.      (Id. at 4.)   Further, in addition to

24   supervision by the United States Pretrial Services Office and the

25   United States Marshals Service, AHN is subject to search conditions.

26

27           1
            Cf. United States v. Falcetti, No. 02 CR 140 (ILG), 2002 WL
     31921179, at *1 (E.D.N.Y. Oct. 31, 2002) (“Conditions of bail should
28   properly be modified if a substantial change in circumstances as they
     existed at the time bail was fixed is clearly shown.”).
                                        4
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 7 of 9 Page ID #:1505



 1   (Id. at 3.)   Removing the house arrest component of his bond and

 2   instead imposing a curfew, as AHN urges, weakens the Court’s ability

 3   to mitigate the risk of flight.      If AHN is subject to a curfew, it

 4   means that there will be significant portions of the day where AHN’s

 5   actions and compliance with the bond conditions cannot be monitored.

 6   This unsupervised time may allow AHN to make the preparations and

 7   take the steps necessary to flee when the opportunity presents

 8   itself.

 9        The requirement that AHN meet with the third-party custodians at

10   his residence also mitigates the risk of flight.        If, however, AHN

11   could meet with the third-party custodians electronically, the

12   custodians could not verify that AHN had not fled or violated the

13   conditions of this bond.    This not only defeats the Court’s intent in

14   trying to limit AHN’s ability to flee, but it also subjects the

15   third-party custodians to liability if he does so.         Thus, the third-

16   party custodians meeting AHN at his residence are necessary to ensure

17   compliance with the bond and to mitigate the risk of flight.

18        Further, it is important to recognize that AHN, seizing on the

19   Court’s invitation, agreed to be “supervised” by third-party

20   custodians.   AHN’s willingness for the use of third-party custodians

21   prompted the Court to advise each individual of the responsibilities,

22   liabilities, and hardships he or she would take on if he or she

23   agreed to serve as a third-party custodian.        In fact, when some

24   third-party custodians expressed concerns about their abilities to

25   comply with specific requirements, the Court attempted to adjust the

26   requirements to accommodate those individuals.        Thus, there is no

27   question that AHN and the third-party custodians understood what the

28   Court expected them to do, to guarantee AHN’s release from custody.

                                           5
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 8 of 9 Page ID #:1506



 1        AHN offers no explanation why the bond conditions must be

 2   changed at this time.    He does not state why he cannot abide by house

 3   arrest as ordered by the Court.      Nor does AHN state why the third-

 4   party custodians cannot visit him at his residence, as they promised

 5   the Court as a condition of his release.       Thus, it appears that AHN

 6   seeks to change the bond conditions for convenience, rather than for

 7   reasons related to his inability to comply with the bond or the

 8   third-party custodians’ inability to fulfill their responsibilities.

 9        Finally, the extradition hearing in this case is less than three

10   months away.   Following the hearing, AHN either will be remanded into

11   the custody of the Marshals, if he is found extraditable, or released

12   without conditions, if he is not found extraditable.         If AHN were to

13   flee during this short interim period, there would be serious

14   consequences for the United States.       As the Supreme Court stated in

15   Wright v. Henkel, when a foreign government makes a proper request

16   pursuant to a valid extradition treaty, the United States must

17   deliver the person sought after he or she is apprehended:

18        The demanding government, when it has done all that the

19        treaty and the law require it to do, is entitled to the

20        delivery of the accused on the issue of the proper warrant,

21        and the other government is under obligation to make the

22        surrender; an obligation which it might be impossible to

23        fulfill if release on bail were permitted.        The enforcement

24        of the bond, if forfeited, would hardly meet the

25        international demand; and the regaining of the custody of

26        the accused obviously would be surrounded with serious

27        embarrassment.

28

                                           6
 Case 2:19-cv-05397-JFW-JPR Document 128 Filed 10/15/19 Page 9 of 9 Page ID #:1507



 1   190 U.S. 40, 62 (1903); accord Jimenez v. Aristiguieta, 314 F.2d 649,

 2   653 (5th Cir. 1963) (“No amount of money could answer the damage that

 3   would be sustained by the United States were the appellant to be

 4   released on bond, flee the jurisdiction, and be unavailable for

 5   surrender, if so determined.     The obligation of this country under

 6   its [extradition] treaty with [the foreign country] is of paramount

 7   importance.”); United States ex rel. McNamara v. Henkel, 46 F.2d 84,

 8   84-85 (S.D.N.Y. 1912) (presentation of forfeited bail to foreign

 9   nation “is ridiculous, if not insulting”).

10        The incentive for AHN to flee has not dissipated and relaxing

11   the bond conditions could provide him with additional opportunities

12   to flee.   Should AHN be allowed to take advantage of those

13   opportunities and flee, his actions would have serious consequences

14   for the United States, as well as other international ramifications.

15   III. CONCLUSION
16        For the foregoing reasons, the United States respectfully

17   requests that the Court deny AHN’s application.

18

19

20

21

22

23

24

25

26

27

28

                                           7
